

Exhibit 10.1


FIRST AMENDMENT OF EMPLOYMENT AGREEMENT




This First Amendment of Employment Agreement ("First Amendment") is made and
effective as of this 17th day of October, 2018, by and between FIRST CHOICE BANK
("Bank"), FIRST CHOICE BANCORP (the “Bancorp”) (collectively referred to as the
“Company”) and Mr. ROBERT M. FRANKO ("Executive"). This First Amendment is made
with specific reference to the following facts:


RECITALS


A.    Bank and Executive entered into that certain Employment Agreement
effective as of January 1, 2018 ("Agreement”), pursuant to which Executive was
retained as the President of the Bank and the Bancorp. Bank, Bancorp and
Executive desire to enter into this First Amendment with Executive.


B.    Bank, Bancorp and Executive now desire to further amend the provisions in
the Agreement.


NOW, THEREFORE, for and in consideration of the foregoing recitals and the Terms
and Conditions contained in this First Amendment, the parties agree as follows:


1.
The the first paragraph of Section F.4.(a) is hereby amended to read in full as
follows:



(a)    Except for termination for Cause (pursuant to Section F.3 hereof),
disability or death (pursuant to Section F.2 hereof), after the occurrence of a
Change in Control (as defined below), if Executive’s employment with the Bank is
materially adversely altered or Executive is not retained by the Bank or the
surviving bank or company, Executive shall be entitled to receive a severance
payment in the amount of eighteen (18) months of Executive’s then current
monthly salary, all shares of Restricted Stock and Stock Options with
performance objectives will vest pro-rata based on the beginning of the period
covered to the date of termination based on actual performance achieved at the
end of the performance period, and shares of Restricted Stock and Stock Options
with only service contingencies will vest upon Executive’s employment with the
Bank becoming materially adversely altered or Executive is not retained by the
Bank. Such payment shall terminate this Agreement in all respects.”


2.    Capitalized terms used herein and not otherwise defined shall have the
same meaning as set forth in the Agreement.


3.    This First Amendment may be entered into in one or more counterparts, all
of which shall be considered one in the same instrument, and shall become
effective when one or more counterparts have been signed by each of the parties
and delivered to the other party, it being understood that all parties need not
sign the same counterpart.


4.    This First Amendment shall be governed by and construed in accordance with
the laws of the State of California.


1



--------------------------------------------------------------------------------






5.    The execution and delivery of this First Amendment by the Executive, the
Bank and the Bancorp executing the First Amendment have been duly authorized by
the Bank and the Bancorp, and this First Amendment constitutes a legal, valid
and binding agreement of the Executive and the Bank in accordance with its
respective terms.


6.    Remaining Terms and Conditions. All remaining Terms and Conditions of the
Agreement, as amended, shall remain in full force and effect among Bank, the
Bancorp and Executive and are incorporated herein as if restated in full.


IN WITNESS WHEREOF, the parties hereto have executed the foregoing First
Amendment effective as of the date first written above.


 
FIRST CHOICE BANK
 
 
 
 
By:
/s/ Pravin Pranav
 
 
Pravin Pranav,
 
 
Chairman, Compensation Committee
 
 
 
 
By:
/s/ Phillip Thong
 
 
Phillip Thong,
 
 
Secretary
 
 
 
 
FIRST CHOICE BANCORP
 
 
 
 
By:
/s/ Pravin Pranav
 
 
Pravin Pranav,
 
 
Chairman, Compensation Committee
 
 
 
 
By:
/s/ Phillip Thong
 
 
Phillip Thong,
 
 
Secretary
 
 
 
“EXECUTIVE”
 
 
 
 
 
/s/ Robert M. Franko
 
 
Robert M. Franko
 
 









2

